Exhibit 10.13

 

TRI-PARTY AGREEMENT

 

By

 

GANO HOLDINGS, LLC

as OWNER

 

And

 

PHR GANO OPCO SUB, LLC

as TENANT

 

 

EAST BOSTON SAVINGS BANK

as LENDER

 

And

 

GANO HOTEL MANAGER, LLC

as OPERATOR

 

Hotel:

 

Hilton Garden Inn

220 India Street

Providence, Rhode Island

 

 





 

 

TRI-PARTY AGREEMENT

 

This Tri-Party Agreement (this “Agreement”) is made as of the 27th day of
February, 2020 by GANO HOLDINGS, LLC, a Rhode Island limited liability company
having a principal place of business at c/o Procaccianti Companies, 1140
Reservoir Avenue, Cranston, Rhode Island 02920 (the “Owner”), PHR GANO OPCO SUB,
LLC, a Delaware limited liability company having a principal place of business
at c/o Procaccianti Companies, 1140 Reservoir Avenue, Cranston, Rhode Island
02920 (the “Tenant”), GANO HOTEL MANAGER, LLC, a Rhode Island limited liability
company having a place of business at 1140 Reservoir Avenue, Cranston, Rhode
Island 02920 (the “Operator”) and EAST BOSTON SAVINGS BANK, a Massachusetts
banking corporation having a place of business at 67 Prospect Street, Peabody,
Massachusetts (“Lender”).

 

RECITALS

 

A.          Operator and Tenant are parties to that certain Hotel Management
Agreement of even date herewith, as the same may be amended, restated, modified
or supplemented from time to time with the consent of Lender (such agreement, as
in effect from time to time, and only as it relates to the Hotel and the Project
(defined below), being hereinafter referred to as the “Management Agreement”),
pursuant to which Tenant and Operator provided for the operation of certain real
estate located at 220 Indian Street, Providence, Rhode Island and more
particularly described on Exhibit A (the “Property”), upon which is situated a
hotel containing approximately 137 guest rooms plus other amenities commonly
known as the “Hilton Garden Inn” (the “Hotel”; together with the Property
collectively referred to hereinafter as the “Project”).

 

B.           Owner, as landlord, and Tenant, as tenant, entered into that
certain Hotel Lease on or about the date hereof, pursuant to which Tenant has
leased the Property from Owner (the “Master Lease” or “OpCo Lease”).

 

C.           Tenant has collaterally assigned to Owner all of its right, title
and interest in and to the Management Agreement pursuant to that certain
Collateral Assignment and Security Agreement in Respect of Contracts, Licenses
and Permits dated as of the date hereof (the “Collateral Assignment”), as
security for the rental payments due under the Master Lease.

 

D.           Owner (also referred to herein as the “Borrower”), Lender have
entered into that certain Omnibus Amendment, Assignment, Assumption, Release and
Reaffirmation Agreement dated as of the date hereof, as the same may be amended,
restated, modified or supplemented from time to time (such agreement, as in
effect from time to time, being hereinafter referred to as the “Omnibus
Agreement”), pursuant to which Lender agreed to modify a loan to Borrower in the
amended and restated principal amount of $16,936,900.72 (the “Loan”); all
capitalized terms not otherwise defined herein shall have the meaning ascribed
to such terms in the Omnibus Agreement.

 

E.            Owner and Lender have advised Operator that pursuant to the terms
of the Omnibus Agreement, Owner has, among other things, executed and delivered
to Lender an Amended and Restated Commercial Real Estate Promissory Note in the
original principal amount of $16,936,900.72 (the “Note”), which is secured by,
among other things, a Mortgage (as defined in the Omnibus Agreement) and other
Loan Documents (as defined in the Omnibus Agreement) encumbering the Project.

 



2

 

 

F.           As further security for the Loan, Lender has required Owner to
assign all of its right, title and interest in and to the Management Agreement
and the Collateral Assignment to Lender.

 

G.           It is to the benefit of Operator, Tenant and Owner that Lender make
the Loan to Owner; and Tenant and Operator are willing to consent to the
assignment of the Management Agreement to Lender and to have the Loan Documents
constitute a first lien upon the Hotel prior and superior to the Management
Agreement to the extent provided herein.

 

H.           Lender is not willing to make the Loan unless Owner, Tenant and
Operator agree to subordinate the Management Agreement and, to the extent set
forth herein, Operator's rights, interests and benefits under the Management
Agreement, to the lien of the Mortgage and all other rights of Lender under the
Loan Documents on the terms and to the extent set forth herein.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1        Definitions. As used herein, the following terms shall have
the meanings ascribed to them below:

 

“Lender's Notice Address” shall mean:

 

East Boston Savings Bank

67 Prospect Street

Peabody, MA 01960

Attn: Jonpaul Sallese, Vice President, Commercial Real Estate

Facsimile: (978) 573-0926

 

with a copy to:

 

Bernkopf Goodman, LLP

Two Seaport Lane

Boston, MA 02210

Attn: David L. Doyle, Esq.

Facsimile: (617) 790-3300

 

“Collateral” shall have the meaning set forth in the Loan Documents.

 

“Event of Default” shall have the meaning set forth in the Mortgage.

 

“Foreclosure” shall mean any exercise of the remedies available to the holder of
the Mortgage upon the occurrence of an Event of Default under the Mortgage,
which results in a

 



3

 

 

transfer of title to or possession of all or substantially all of the Project to
such holder, its designee, a Subsequent Owner in foreclosure or any other third
party. The term “Foreclosure” shall include, without limitation: (i) a transfer
by judicial foreclosure; (ii) a transfer by deed in lieu of foreclosure; (iii) a
transfer of either ownership or control of the Owner, by exercise of a stock
pledge or otherwise; (iv) a transfer resulting from an order given in a
bankruptcy, reorganization, insolvency or similar proceeding; (v) if title to
the real property interests included in the Project is held by a tenant under a
ground lease, an assignment of the tenant's interest in such ground lease; or
(vi) any similar judicial or non-judicial, exercise of the remedies held by the
holder of the Mortgage.

 

“Foreclosure Date” shall mean the later of the dates on which title to or
possession of the Project is transferred to a Subsequent Owner by means of a
Foreclosure.

 

“Hotel” shall have the meaning set forth in Paragraph A of the recitals of this
Agreement.

 

“Mortgagee” shall mean any of the following: (i) the entity identified as the
Lender in the first sentence of this Agreement; (ii) any successors or assigns
of that entity as holder of the Mortgage; (iii) any nominee or designee of that
entity (or any other entity described in this definition); (iv) any initial or
subsequent assignee of all or any portion of the interest of that entity in the
Mortgage; or (v) any entity which is a participant in the financing secured by
the Mortgage, or otherwise acquires an equitable interest in the Mortgage,
provided that the holder of the Mortgage then of record shall have the power to
act as Lender hereunder for the purpose of giving or receiving notices, consents
or waivers or otherwise exercising the rights of Lender hereunder.

 

“New Agreement” shall have the meaning set forth in Section 7.1(a)(2) of this
Agreement.

 

“Notice” shall have the meaning set forth in Section 12.1 of this Agreement.

 

“Obligations” shall have the meaning set forth in the Mortgage.

 

“Operator's Notice Address” shall mean:

 

Gano Hotel Manager, LLC

1140 Reservoir Avenue

Cranston, Rhode Island 02920

Attention: Elizabeth A. Procaccianti

Facsimile: (401) 943-6320

 

with a copy to:

 

Procaccianti Companies

1140 Reservoir Avenue

Cranston, Rhode Island 02920

Attention: Natasha Ruane, Corporation Counsel

Facsimile: (401) 943-6320

 



4

 

 

“Owner's Notice Address” shall mean:

 

Gano Holdings, LLC

c/o Procaccianti Companies

1140 Reservoir Avenue

Cranston, Rhode Island 02920

Attention: Gregory D. Vickowski

Facsimile: (401) 943-6320

 

with a copy to:

 

Procaccianti Companies

1140 Reservoir Avenue

Cranston, Rhode Island 02920

Attention: Ron Hadar, General Counsel

Facsimile: (401) 943-6320

 

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation,
institution, entity, party or government (whether territorial, national,
federal, state, county, city, municipal or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof).

 

“Subsequent Owner” shall mean any individual or entity which acquires title to
or possession of the Hotel at or through a Foreclosure (together with any
successors or assigns thereof), who may include, without limitation, (i) Lender
or an affiliate thereof, (ii) any purchaser of the Hotel from Lender, or any
lessee of the Hotel from Lender (after a Foreclosure), or (iii) any purchaser of
the Hotel at Foreclosure.

 

“Tenant's Notice Address” shall mean:

 

PHR GANO OPCO SUB, LLC

c/o Procaccianti Companies

1140 Reservoir Avenue

Cranston, Rhode Island 02920

Attention: Gregory D. Vickowski

Facsimile: (401) 943-6320

 

with a copy to:

 

Procaccianti Companies

1140 Reservoir Avenue

Cranston, Rhode Island 02920

Attention: Ron Hadar, General Counsel

Facsimile: (401) 943-6320

 



5

 

 

“Termination Period” shall mean the period of time which begins on the date on
which an Event of Default occurs and ends on the one hundred eightieth (180th)
day after the Foreclosure Date.

 

ARTICLE II

PLEDGE

 

Section 2.1            Pledge of Management Agreement. Each of Owner and Tenant
hereby grants, pledges, transfers, assigns and sets over to Lender, and grants
to Lender a security interest in, all of its right, title and interest in and to
the Management Agreement and the proceeds of the Management Agreement, including
all interests in accounts maintained by it or its Lenders in connection
therewith, in accordance with the terms, conditions and provisions of this
Agreement. Such pledge shall be unconditional and absolute, conditional only to
reconveyance in the event that all Obligations of Owner to Lender under the Loan
Documents are discharged in full. Notwithstanding the foregoing, no Lender shall
have any obligation or liability of any kind under or with respect to the
Management Agreement unless and until the date (the “Exercise Date”) on which
Lender exercises its rights hereunder, and then only to the extent expressly
provided herein. Operator hereby acknowledges and consents to the foregoing
pledge from Owner and Tenant to Lender.

 

Section 2.2            Owner Indemnity. Each of Owner and Tenant agrees to
defend, save and hold Lender and the Lender harmless of and from, and to
indemnify Lender against, any and all such obligations and liabilities,
contingent or otherwise arising out of this Agreement or the Management
Agreement prior to the Exercise Date (but excluding liabilities resulting from
Lender’s or any Lender's gross negligence or willful misconduct).

 

Section 2.3            Assignment of Service Contracts. Subject to the terms and
conditions herein set forth, Operator does hereby transfer, assign and deliver
unto Lender, and grants to Lender a security interest in, all of the right,
title and interest of Operator in, to and/or under: (a) any and all service,
utility, maintenance and other contracts and agreements relating to all or any
portion of the Project (collectively, the “Service Contracts”); (b) any
warranties, guaranties or representations made by any of the other parties to
the Service Contracts, whether or not contained in the Service Contracts; and
(c) any and all licenses obtained by Operator with respect to the operation of
the Hotel; provided, however that Lender shall have no obligation or liability
of any kind under or with respect to the Service Contracts, nor shall Lender
exercise any rights thereunder, unless and until Lender terminates the
Management Agreement as provided herein and expressly assumes the obligations of
Borrower, Tenant or Operator under any such Service Contracts.

 

ARTICLE III

REPRESENTATIONS REGARDING
MANAGEMENT AGREEMENT

 

Section 3.1            Representations as to Management Agreement. Owner, Tenant
and Operator, each for itself only, represent to Lender that:

 



6

 

 

(a)          The Management Agreement has been executed, has not been modified
and is in full force and effect without default.

 

(b)          Attached hereto as Exhibit B is a correct and complete copy of the
Management Agreement. There are no other agreements, written or oral, among
Owner, Tenant and Operator or any of their respective Affiliates regarding the
management of the Hotel.

 

(c)          The Management Agreement constitutes the valid and binding
agreement of the parties thereto, enforceable in accordance with its terms, and
Owner, Tenant and Operator have full authority under all state or local laws and
regulations to perform all of their obligations under the Management Agreement.

 

(d)          Except as set forth herein, none of Owner, Tenant or Operator has
made any assignment, pledge, delegation or other transfer of any interest, right
or obligation under or in the Management Agreement, and none of Owner, Tenant or
Operator is under any restriction or prohibition in regard to entering into or
undertaking the obligations of this Agreement.

 

(e)          All fees, expense reimbursements and payments due from Owner or
Tenant under the Management Agreement to the date hereof have been paid in full.

 

(f)           Except as set forth in the Management Agreement, neither Operator,
nor any other Person related to Operator has any right or claim to any fees,
commissions, compensation or other remuneration in connection with or arising
out of the use, occupancy and operation of the Hotel which are payable by the
Tenant or Owner.

 



ARTICLE IV

COVENANTS OF OWNER

 



Section 4.1            Covenants of Owner as to Management Agreement. Owner
covenants to Lender that:

 

(a)           Owner shall observe and perform, or shall cause to be observed and
performed, all of its and the Tenant’s respective obligations under the
Management Agreement and shall not by agreement or conduct (i) alter, modify,
terminate or waive any material terms or provision of the Management Agreement,
or (ii) permit the alteration, modification, termination or waiver of any
material terms or provisions of the Management Agreement, in each instance
without the prior consent of Lender. No amendment or modification of the
Management Agreement that is prohibited pursuant to the terms of the Loan
Agreement shall become effective without Lender's consent. Any modifications,
supplements, replacements and extensions of the original Management Agreement
made by any party without Lender's prior written consent (which consent may be
withheld at Lender’s sole discretion), shall be voidable at the option of Lender
or any Subsequent Owner.

 



7

 

 

(b)           Subject to the terms of the Loan Agreement, Owner agrees to accept
performance of Operator in compliance with this Agreement and the Loan Documents
for so long as any obligation of Borrower to Lender remains outstanding and
unsatisfied.

 

(c)           Owner shall not assign, pledge, delegate, waive or transfer, or
permit the Tenant to assign, pledge, delegate, waive or transfer, any interests,
rights or obligations under the Management Agreement, including the proceeds
thereof. Neither Owner nor Tenant shall borrow, or accept any forbearance to
collect, any amount due from it to Operator or any affiliate of Operator without
the prior written consent of Lender.

 

(d)           In the event of any material default by Operator in performance or
breach under the Management Agreement, or any other party for any reason gives
notice to Operator pursuant to the Management Agreement, notice thereof shall
promptly be given to Lender specifying the default, breach or other matter in
reasonable detail.

 

(e)           Lender shall be entitled, without obligation to do so, to tender a
cure or to cure any default or purported default in the obligations of Owner or
Tenant. Owner agrees that any cost incurred by Lender in connection with such
cure or attempt to cure shall constitute an additional advance as a demand
obligation of Owner under the Loan Documents and shall be secured by the
Mortgage and other Loan Documents.

 

(f)            Owner, Tenant and Operator agree not to change the name or “flag”
of the Hotel without the prior written consent of Lender, which consent may be
withheld at Lender’s sole discretion.

 

ARTICLE V

COVENANTS OF OPERATOR

 

Section 5.1            Covenants of Operator as to Management Agreement.
Operator covenants to Lender that:

 

(a)           Operator shall not alter, modify, terminate or waive any term or
provision of the Management Agreement without the prior consent of Lender, which
consent may be withheld at Lender’s sole discretion. No amendment or
modification of the Management Agreement shall become effective without Lender's
consent, which consent may be withheld at Lender’s sole discretion. Any material
modifications, supplements, replacements and extensions of the original
Management Agreement made without Lender's prior written consent, which consent
may be withheld at Lender’s sole discretion, shall be voidable at the option of
Lender or any Subsequent Owner.

 

(b)           Operator shall not consent to any assignment, pledge, delegation,
waiver or transfer of any interests, rights or obligations by Owner or Tenant
under the Management Agreement, including any proceeds, to any other Person.
Operator shall not, and shall not permit any affiliate of Operator to, loan or
forbear to collect any amount due to it from Owner or Tenant without the prior
written consent of Lender.

 



8

 

 

(c)           In the event that Operator asserts a default by Owner or Tenant in
performance or breach under the Management Agreement, or for any other reason
gives notice to Owner and/or Tenant pursuant to the Management Agreement,
Operator shall send a copy of any notice or statement sent by it to Owner and/or
Tenant pursuant to the Management Agreement simultaneously to Lender and by the
same manner of transmittal. On the occurrence of (i) any default under the
Management Agreement by Owner or Tenant, or (ii) any other event giving Operator
the right to terminate the Management Agreement for any reason, Operator shall
promptly deliver notice to Lender detailing such occurrence with reasonable
specificity and stating its intended date of termination.

 

(d)           Lender shall be entitled, without obligation to do so, to tender a
cure or to cure any default or purported default in the obligations of Owner or
Tenant in accordance with the provisions of the Management Agreement pursuant to
which Owner or Tenant may cure any such default or other cause for termination.
No termination of the Management Agreement shall be effective until Operator has
given notice to Owner, Tenant and Lender, pursuant to the notice requirements
set forth in Section 5.1(c) hereof, and ninety (90) days have elapsed since the
receipt of such notice by Owner, Tenant and Lender and cure has not been
effected. Operator agrees to accept such tender of cure if made within such
ninety (90) day period, so long as Operator is paid its base and any incentive
management fees and reimbursements as provided in the Management Agreement
during such ninety (90) day period.

 

(e)           In the event that Lender informs Operator that it elects to pursue
a Foreclosure or otherwise enforce its remedies against Borrower pursuant to the
Loan Documents, Operator shall not thereafter seek to declare a default by Owner
or Tenant or otherwise pursue the termination of the Management Agreement during
the pendency of the Foreclosure or other enforcement proceedings, and shall
cease and suspend any action to enforce a remedy or termination of the
Management Agreement then underway. Operator shall continue to operate the Hotel
pursuant to the Management Agreement and this Agreement during that action's
pendency, so long as Operator is paid its base and any incentive management fees
and reimbursements as provided in the Management Agreement during the pendency
of that action.

 

(f)            Operator agrees that it shall not directly or indirectly, by way
of transfer of shares, partnership interests or otherwise, sell, assign,
transfer, or otherwise dispose of all or any part of its interest in the
Management Agreement without the prior written consent of Lender, which consent
may be withheld at Lender’s sole discretion. Notwithstanding the foregoing,
Lender’s consent to an assignment (but not a pledge) of Operator’s right to
receive payments under the Management Agreement shall not be unreasonably
withheld, provided that (i) no Event of Default shall have occurred and be
continuing, and (ii) such assignee has executed, acknowledged and delivered a
subordination agreement pursuant to which such assignee shall acknowledge and
agree to the terms and conditions of this Agreement and subordinate all of such
assignee’s interest in the Management Agreement and any right to payment
thereunder to Lender's and Lender’ rights under this Agreement.

 

(g)           Notwithstanding anything in the Management Agreement to the
contrary, Operator agrees and acknowledges that is shall not take any action or
enter into any

 



9

 

 

agreements that the Owner shall not be permitted to take or enter into pursuant
to the terms of the Loan Documents. Without limiting the generality of the
foregoing, Operator agrees that all books and records pertaining to the Project
shall be kept at the Hotel.

 

ARTICLE VI

SUBORDINATION OF RIGHTS OF OPERATOR

 

Section 6.1            Subordination of Rights of Operator. The rights of
Operator under the Management Agreement, including, without limitation, (i) the
right to receive payment of fees and all other amounts, and (ii) any option,
right of first refusal or other similar rights contained in the Management
Agreement, or otherwise existing, to acquire all or any portion of the Project
are hereby made subject and subordinate to Lender's and Lender’ rights arising
from the obligations of Borrower, except as set forth herein.

 

Section 6.2            Subordination of Interest of Operator in other Assets of
Owner. Operator agrees that its interest in the specific assets of Owner or
Tenant shall be subordinate as follows in favor of Lender and has assigned its
rights thereunder to Lender:

 

(a)           In the event of a transfer of title to all or any interest in the
Project to Lender or its designee after an Event of Default by Borrower (whether
by the deed-in-lieu of foreclosure or otherwise), or to any Subsequent Owner,
such transferee shall take title to such real estate interests free and clear of
any interest of Operator or any affiliate of Operator. Operator agrees that any
judgment lien obtained by Operator or any affiliate shall be junior and
subordinate to the interests of Lender in the Project and other Collateral.
Lender shall not be required to join or name Operator and its affiliates as
parties in any Foreclosure or other proceeding to effect such subordination,
although Lender may choose to do so for avoidance of doubt or for the benefit of
title insurers.

 

(b)           In the event of any transfer of personal property, including,
without limitation, inventory, intangibles, accounts and interests in cash, to
Lender or its designee after the occurrence of an Event of Default by Owner
under this Agreement, or to any Subsequent Owner in a U.C.C. or common law
foreclosure, such transferee shall acquire such property free and clear of any
interest of Operator or any affiliate of Operator.

 

(c)           Subject to the foregoing, Operator shall continue to have an
unsecured claim against Owner or Tenant for any amount accrued and unpaid to it
under the Management Agreement, including any claim for incentive fees accrued
but required to remain unpaid by the terms of the Loan Documents. Such claim
shall be enforceable by Operator against the assets of Owner or Tenant, if any,
remaining after satisfaction of the obligations of Borrower to Lender and the
Lender.

 

Section 6.3            Subordination of Leases. Any sublease entered into by
Operator on behalf of Owner or Tenant with respect to the Project, or any
portion thereof, shall be made expressly subject and subordinate to the
Mortgage, the other Loan Documents and any modifications or supplements thereto.

 



10

 

 

ARTICLE  VII

CONTINUATION AFTER TRANSFER

 

Section 7.1            Continuation after Transfer. Operator and Lender agree:

 

(a)           In the event that Lender, at its sole option and discretion,
intends to exercise its remedies under the Loan Documents or by any other means
allowed under the Loan Documents or permitted by law, to acquire possession and
title to the Hotel through Foreclosure, Lender or any Subsequent Owner, shall
have the right, at its sole option and discretion, to:

 

(1)           elect by notice to Operator, delivered at any time within the
Termination Period, stating that Lender or Subsequent Owner, as the case may be,
does not intend to enter into a New Agreement (as hereinafter defined) with
Operator, and such notice shall result in the termination of the Management
Agreement as of thirty (30) days after the receipt of such notice or such later
date as is set forth in such notice; or

 

(2)           elect by notice to Operator, delivered at any time within the
Termination Period, requiring that Operator enter into a new management
agreement (the “New Agreement”) with Lender or Subsequent Owner, as the case may
be, for the further operation of the Hotel, which New Agreement shall be on the
same terms as the Management Agreement except that (i) the term of the New
Agreement shall be for a term equal to the remainder of the term of the
Management Agreement, and (ii) all references to Owner or Tenant or to any
control of the Hotel by Owner or Tenant shall be deleted and replaced by
references to Subsequent Owner; provided, however; that notwithstanding anything
to the contrary in this Agreement, in no event will Lender or the Subsequent
Owner, as the case may be, be obligated to change, modify or alter any existing
condition of the Hotel.

 

(3)           The failure of Lender or Subsequent Owner, as the case may be, to
deliver notices as required under either (1) or (2) above shall be deemed the
equivalent of a notice under (1) above made as of the last day of the
Termination Period, provided, however, that in such case the deemed termination
of the Management Agreement shall be effective as of the 30th day after the
Termination Period.

 

(b)           In the event that Lender or Subsequent Owner, as the case may be,
elects not to enter into a New Agreement with Operator as provided above, no
termination fees shall be owed by Lender or Subsequent Owner to Operator
following any such election. Operator's rights to compensation for services
rendered after the Foreclosure Date shall be limited to collection from the
Operating Account of base and any incentive fees accruing for that period under
the Management Agreement. Owner and Tenant shall continue to be liable to
Operator for all fees, charges and indemnifications under the Management
Agreement, accruing prior to the Foreclosure Date, provided, however, that any
right or remedy Operator may have to collect such fees, charges or
indemnifications from Owner,

 



11

 

 

Tenant or the Hotel shall be subordinated to the indefeasible payment in full in
cash of all amounts due to Lender under the Loan Documents.

 

(c)           Unless and until Lender or Subsequent Owner, as the case may be,
elects to require Operator to enter into a New Agreement as provided in Section
7.1(a)(2) hereof and Operator does enter such New Agreement, Lender or
Subsequent Owner shall have no liability or obligation to Operator, except as
otherwise provided for in Sections 5.1(d) and (e). Any such liabilities or
obligations of Lender or Subsequent Owner shall be limited to those expressly
contained in the New Agreement and accruing after the effective date thereof. In
no event shall Lender be responsible for any reserve fund deposits, fees, costs,
reimbursements, termination fees, or other fees, charges and indemnifications,
or for any costs of maintenance, remodeling or upgrades to the Hotel, or loans
or advances or other amounts that were owed by Owner or Tenant to Operator or
were the obligation of Owner or Tenant, as the case may be, under the terms of
the Management Agreement prior to the effective date of the New Agreement.
Operator shall not be deemed to have waived any rights it may have to collect
such outstanding fees, charges and indemnifications from Owner or Tenant which
shall continue to be liable for such fees, charges and indemnifications;
provided, however, Operator agrees that such outstanding fees, charges and
indemnifications and any right or remedy Operator may have to collect such
outstanding fees, charges and indemnifications shall be subordinated to the
indefeasible payment in full in cash of all amounts due under the Loan Documents
(irrespective of any reduction of same as an allowed amount in any bankruptcy
proceeding), nor shall Operator place a lien on, attach or otherwise encumber
the Hotel or the proceeds thereof. Should any payment on account of, or any
collateral for, any obligation which is subordinated by the preceding sentence
be received by Operator during the continuance of an Event of Default under the
Loan Documents, such payment or collateral shall be delivered forthwith to the
Lender by Operator for application to the loans outstanding under the Loan
Documents. Until so delivered, any such payment or collateral shall be held by
Operator in trust for Lender and shall not be commingled with other funds or
property of Operator.

 

(d)          Notwithstanding any of the provisions of this Agreement to the
contrary, Lender or Subsequent Owner, as the case may be, at any time after any
Event of Default has occurred and is continuing under any of the Loan Documents,
may elect to, or require Owner to, cancel and terminate the Management
Agreement, or cause the Tenant to cancel and terminate the Management Agreement,
effective as of thirty (30) days after written notice to Operator, and neither
Lender, nor Subsequent Owner, as the case may be, shall have any liability to
Operator for any costs, fees, reimbursements or termination fees owed by Owner
to Operator under the Management Agreement, and such outstanding fees and any
right Operator may have to collect such outstanding fees shall be subordinated
in full to the repayment of Lender as set forth in Section 7.1(c) hereof, and
prior to such repayment in full, the Operator will not place a lien on, attach,
or otherwise encumber the Hotel or any proceeds thereof.

 



12

 

 

ARTICLE VIII

RELATIONSHIPS

 

Section 8.1           Relationships. For avoidance of doubt and notwithstanding
anything to the contrary stated or implied from the Management Agreement, this
Agreement, or any other course of dealing between any of the parties, the
parties agree that:

 

(a)           Owner enters into in this Agreement only as the owner of the
Project, the landlord under the Master Lease and a Borrower from Lender. Tenant
enters into this Agreement only as the “Tenant” under the Master Lease.

 

(b)           Lender enters into this Agreement only for itself and holder of a
mortgage lien upon the Project and security interest in the other Collateral. No
relationship of partner or joint venturer is intended or should be implied.

 

(c)           Operator enters into this Agreement only in regard to its
engagement as manager of the Hotel under the Management Agreement. No
relationship of guarantor, partner, tenant, joint venturer or indemnitor of
obligations of Owner or Tenant to third parties is intended or should be
inferred. Operator undertakes no obligation to advance its own funds to Owner or
Tenant or otherwise for the continued operation of the Hotel except as set forth
in the Management Agreement.

 

(d)           Except as set forth in the Management Agreement, all books, plans,
contracts, accounts, receipts, tapes, records and the like maintained by
Operator with respect to the operation, leasing or maintenance of the Hotel
shall, at all times, be and constitute the property of Owner or Tenant subject
to the Loan Documents as part of the Collateral and shall be surrendered to
Owner, Tenant or Lender in accordance with the terms hereof, without charge or
expense. Nothing herein shall create an agency coupled with, an interest and
Operator and Lender expressly waive any such interest.

 



ARTICLE IX

INSURANCE

 

Section 9.1            Insurance. Notwithstanding the provisions of the
Management Agreement to the contrary, the insurance coverages to be provided by
Owner for the Project, together with the required amounts of such coverages
shall be governed by Section 9.5 of the Loan Agreement; provided, however, if
the Management Agreement imposes additional insurance requirements on Owner or
Tenant, Lender shall not object to Owner, Tenant or Operator obtaining such
additional coverages, so long as the aggregate cost of all insurance does not
exceed the amount allocated for such expense in the Hotel budget.

 



13

 

 

ARTICLE X

CONDEMNATION AWARDS; INSURANCE PROCEEDS

 

Section 10.1          Application of Proceeds. Notwithstanding any provision
contained in the Management Agreement to the contrary, so long as the Loan
remains outstanding, the collection and distribution of all insurance proceeds
and condemnation awards with respect to the Property (and the right of Lender to
apply the same to the Obligations of Owner under the Loan Documents) shall be
governed by the Loan Documents.

 

ARTICLE XI

BINDING EFFECT

 

Section 11.1          Binding Effect. This Agreement shall be binding on and, to
the extent such successors or assigns are permitted, inure to the benefit of the
successors and assigns of Owner, Tenant, Operator and Lender.

 

ARTICLE XII

MISCELLANEOUS

 

Section 12.1          Notices.

 

(a)           Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be in writing;
addressed to Owner, Tenant, Operator or Lender, as the case may be, at the
notice address for each as provided in Section 1.1 of this Agreement, and shall
be deemed to have been properly given if hand delivered, if sent by reputable
overnight courier (effective the Business Day following delivery to such
courier), if sent by telecopy with confirmation of receipt and a hard copy
mailed in accordance with the provisions of this Section 12.1 (effective the
business day on which receipt of confirmation is received by the sender if
delivered before 5:00 P.M.), and effective the business day after the date on
which receipt of confirmation is received by the sender if delivered after 5:00
P.M.) or if mailed (effective two business days after mailing) by United States
registered or certified mail, postage prepaid, return receipt requested. Copies
of any Notices (a) terminating this Agreement, (b) asserting any default or
claim hereunder or any claim for which Owner is indemnified pursuant to the
terms hereof or (c) commencing or relating to any action, suit or proceeding
whether against Owner, Tenant or Operator relating in any way to Operator's,
Tenant's or Owner's acts or omissions hereunder or any of Operator's, Tenant's
or Owner's activities in respect of the Hotel shall also be sent to Lender at
Lender's Notice Address. Any party may, by notice as aforesaid actually
received, designate a different address or addressee for communications intended
for it.

 

(b)           Notices given hereunder by any party may be given by counsel for
such party. The foregoing Notice provisions shall in no way prohibit a Notice
from being given

 



14

 

 

as provided in the rules of civil procedure for the Commonwealth of
Massachusetts, as the same may be amended from time to time.

 

Section 12.2          Lender's Right to Inspect. Lender or its designated
representative shall have access to the Hotel at any time as provided in the
Loan Agreement and other Loan Documents, including, without limitation, for the
purpose of inspecting the Hotel or any portion thereof, protecting same against
fire or other casualty, prevention of damage in the Hotel or any portion
thereof, or showing the Hotel to prospective purchasers or mortgagees; provided
that such access does not unreasonably interfere with the use and enjoyment of
the Property by Hotel guests.

 

Section 12.3          No Liability; Indemnification. Each of Borrower and Tenant
shall indemnify, defend, protect and hold harmless Lender and each of its
respective officers, directors, servicers, employees and Lenders from and
against all obligations, liabilities, losses, costs, expenses, civil fines,
penalties and damages (including reasonable attorneys' and expert witnesses'
fees and costs, including those incurred on appeal) which Lender and/or any
indemnified person may incur or which arise during the term hereof by reason of
this Agreement, the Management Agreement or any activity conducted pursuant
thereto or in connection therewith, provided that such obligations, liabilities,
losses, costs, expenses, civil fines, penalties and damages do not arise
directly out of the willful misconduct of Lender.

 

Section 12.4          Partial Invalidity. In the event that any portion of this
Agreement shall be declared invalid, illegal, or unenforceable in any respect by
order, decree or judgment of a court, or governmental agency having
jurisdiction, this Agreement shall be construed as if such portion had not been
inserted herein, except when such construction would operate as an undue
hardship on Operator, Tenant or Owner or constitute a substantial deviation from
the general intent and purpose of such parties as reflected in this Agreement.

 

Section 12.5         Time of the Essence. It is expressly agreed that time is of
the essence with respect to the obligations of all parties under this Agreement.

 

Section 12.6          Lender Discretion. Notwithstanding anything hereto to the
contrary, the commencement and prosecution of Foreclosure proceedings under the
Mortgage is a matter entirely within the discretion of Lender. No delay,
modification, forbearance or other act or omission of Lender in respect of
Foreclosure shall modify or waive the terms of this Agreement.

 

Section 12.7          Gender. The use of the neuter gender in this Agreement
shall be deemed to include any other gender, and words in the singular number
shall be held to include the plural, when the sense requires.

 

Section 12.8          Modification, etc. The provisions of this Agreement shall
not be modified, amended, waived, discharged or terminated except by a written
document signed by all of the parties hereto. In the event the Management
Agreement shall be amended, modified or supplemented, the Management Agreement,
as so amended, modified or supplemented, shall continue to be subject to the
provisions of this Agreement without the necessity of any further act by the
parties hereto.

 

Section 12.9          Further Assurances.

 



15

 

 

(a)           Operator shall execute such documents, estoppels and agreements as
Lender, or any third party specified by Lender, may reasonably require to
evidence Operator's consent to, or waiver of any claim against, the transfer of
the Hotel and its undertaking to (i) continue to operate the Hotel pursuant to
the terms of the Management Agreement or New Agreement, and (ii) grant each
Subsequent Owner the same rights as Owner holds under the Management Agreement
or New Agreement to implement an orderly transfer of the books, records, and
reservations in the event of any Transfer to such successor.

 

(b)          The parties hereto agree to execute, acknowledge, deliver and
record such certificates, amendments, instruments, and documents, and to take
such other action, as may be reasonably necessary to carry out the intent and
purposes of this Agreement.

 

Section 12.10        Estoppel Certificates. Operator shall, at any time and from
time to time upon not less than thirty (30) days' prior written notice from
Lender, execute, acknowledge and deliver to Lender, or to any third party
specified by Lender, a statement in writing: (A) certifying (i) that the
Management Agreement is unmodified and in full force and effect (or if there
have been modifications, that the same, as modified, is in full force and effect
and stating the modifications) and (ii) the date through which the management
fees due under the Management Agreement have been paid; (B) stating whether or
not to the actual knowledge of Operator (i) there is a continuing default by
Owner or Tenant in the performance or observance of any covenant, agreement or
condition contained in the Management Agreement, or (ii) there shall have
occurred any event which, with the giving of notice or passage of time or both,
would become such a default, and, if so specifying each such default or
occurrence of which Operator may have knowledge; and (C) stating such other
information as Lender may reasonably request. Such statement shall be binding
upon Operator and may be relied upon by Lender and/or such third party specified
by Lender as aforesaid. The obligation of Operator to deliver the foregoing
estoppel certificate shall be limited to one per calendar quarter.

 

Section 12.11        Expenses and Attorney's Fees. If it becomes necessary to
employ counsel to protect or enforce the interests of Lender under this
Agreement, Borrower agrees to pay reasonable out-of-pocket attorneys' fees,
whether suit be brought or not, and all other out-of-pocket costs and expenses
actually and reasonably incurred by Lender in connection with such protection
and enforcement.

 

Section 12.12        Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon the executors, heirs, administrators, successors
and permitted assigns of Lender, Borrower, Tenant, and Operator, including any
receiver appointed in a foreclosure proceeding or any trustee or
debtor-in-possession appointed in any bankruptcy proceeding.

 

Section 12.13        Counterpart Execution. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

Section 12.14        No Third Party Beneficiaries. Owner, Tenant, Operator and
Lender acknowledge that this Agreement is solely for their own benefit and that
of their successors and

 



16

 

 

assigns, and that no third party shall have any rights or claims arising
hereunder, nor is it intended that any third party shall be a third party
beneficiary of any provisions hereof.

 

Section 12.15        Waiver, Entire Agreement. No modification, amendment,
discharge or change of this Agreement, except as otherwise provided herein,
shall be valid unless the same is in writing and signed by the party against
which the enforcement of such modification, amendment, discharge or change is
sought. No waiver of any breach of any covenant, condition or agreement
contained herein shall be construed to be a subsequent waiver of that covenant,
condition or agreement or of any subsequent breach thereof of this Agreement.
This Agreement contains the entire agreement between the parties relating to the
transaction contemplated hereby, and all prior or contemporaneous agreements,
understandings, representations or statements, oral or written, are merged
herein.

 

Section 12.16        Captions. Titles or captions contained in this Agreement
are inserted only as a matter of convenience, and for reference only, and in no
way limit, define or extend the provisions of this Agreement.

 

Section 12.17        Interpretation; Conflict. In interpreting this Agreement,
the provisions in this Agreement shall not be construed against or in favor of
either party on the basis of which party drafted this Agreement. In the event of
any conflict between the Management Agreement and the terms of this Agreement,
the terms of this Agreement shall control.

 

Section 12.18        Governing Law. This Agreement shall be governed and
construed in accordance with the laws of the State of Rhode Island.

 

Section 12.19        Jury Trial Waiver. OWNER, TENANT, LENDER AND OPERATOR EACH
HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE
OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT OR RELATING THERETO OR ARISING FROM
THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS AGREEMENT AND AGREES THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.

 

[Signatures appear on following page.]

 



17

 

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.

 



  OWNER:       GANO HOLDINGS, LLC,   a Rhode Island limited liability company  
        By: /s/ James A. Procaccianti   Name: James A. Procaccianti   Its:
Authorized Signatory       TENANT:       PHR GANO OPCO SUB, LLC,   a Delaware
limited liability company           By: /s/ James A. Procaccianti   Name: James
A. Procaccianti   Its: Authorized Signatory    

 



  OPERATOR:       GANO HOTEL MANAGER, LLC,   a Rhode Island limited liability
company           By: /s/ Elizabeth A. Procaccianti   Name: Elizabeth A.
Procaccianti   Its: Authorized Signatory    



 



  LENDER:       EAST BOSTON SAVINGS BANK,   a Massachusetts banking corporation
          By: /s/ Jonpaul Sallese   Name: Jonpaul Sallese   Its: Vice President,
Commercial Real Estate

 





 

 

EXHIBIT A

 

LEGAL DESCRIPTION OF THE PROPERTY

 





 

 

EXHIBIT B

 

MANAGEMENT AGREEMENT

 

 





